PER CURIAM.
We have for consideration proposed amendments to Florida Rule of Judicial Administration 2.545(d)(2) (Related Cases; Family Cases) and Florida Family Law Rule of Procedure 12.010(a)(1) (Scope). We have jurisdiction1 and adopt the amendments as proposed.
At the request of the Court, the Rules of Judicial Administration Committee and the Family Law Rules Committee (rule committees) proposed the rule amendments to implement recommendations of the Steering Committee on Families and Children in the Court (Steering Committee) concerning the definition of family law cases. See Steering Committee on Families and Children in the Court, End of Term Report 2008-2010, 9-11 (2010) (recommending rule amendments to add actions for “temporary or concurrent custody of minor children by extended family,” under chapter 751, Fla. Stat. (2010), to definition of family law cases and scope of family law rules). The proposed amendments were approved by the Executive Committee of The Florida Bar Board of Governors by a vote of 8-0. The Court published the proposals for comment and no comments were filed.
As proposed by the rules committees and consistent with the Steering Committee’s recommendations, we add “proceedings for temporary or concurrent custody of minor children by extended family” to the rule 2.545(d)(2) definition of “family cases.” We also add that language to the rule 12.010(a)(1) list of actions to which the family law rules apply.
Accordingly, we amend the Florida Rules of Judicial Administration and the Florida Family Law Rules of Procedure, as reflected in the appendix to this opinion. New language is underscored. These amendments shall become effective immediately upon the release of this opinion.
It is so ordered.
CANADY, C.J., and PARIENTE, LEWIS, QUINCE, POLSTON, LABARGA, and PERRY, JJ., concur.
APPENDIX
RULE 2.545. CASE MANAGEMENT
(a)-(c) [No Change]
(d) Related Cases.
(1) [No Change]
(2) “Family cases” include dissolution of marriage, annulment, support unconnected with dissolution of marriage, paternity, child support, UIFSA, custodial care of and access to children, proceedings for temporary or concurrent custody of minor children by extended family, adoption, name change, declaratory judgment actions related to premarital, marital, or postmarital agreements, civil domestic, repeat violence, dating violence, and sexual violence injunctions, juvenile dependency, termination of parental rights, juvenile delinquency, emancipation of a minor, CINS/ FINS, truancy, and modification and enforcement of orders entered in these cases.
(3)-(7) [No Change]
(e) [No Change]
Committee Notes
[No Change]
RULE 12.010. SCOPE, PURPOSE, AND TITLE
(a) Scope.
(1) These rules apply to all actions concerning family matters, including actions *205concerning domestic, repeat, dating, and sexual violence, except as otherwise provided by the Florida Rules of Juvenile Procedure or the Florida Probate Rules. “Family matters,” “family law matters,” or “family law cases” as used within these rules include, but are not limited to, matters arising from dissolution of marriage, annulment, support unconnected with dissolution of marriage, paternity, child support, an action involving a parenting plan for a minor child or children (except as otherwise provided by the Florida Rules of Juvenile Procedure), proceedings for temporary or concurrent custody of minor children by extended family, adoption, proceedings for emancipation of a minor, declaratory judgment actions related to premarital, marital, or post-marital agreements (except as otherwise provided, when applicable, by the Florida Probate Rules), injunctions for domestic, repeat, dating, and sexual violence, and all proceedings for modification, enforcement, and civil contempt of these actions.
(2) [No Change]
(b)-(c) [No Change]

. See art. V, § 2(a), Fla. Const.; Fla. R. Jud. Admin. 2.140(f).